Citation Nr: 1800842	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-14 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence was submitted to reopen a previously denied service-connection claim for a left foot disability. 

2. Entitlement to service-connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Appellant is a veteran who served honorably in the United States Navy from August 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the previously denied claim for a left foot disability.  The rating decision also denied service-connection for a heart disability.  This appeal ensued.  In the process, Appellant requested a hearing and was provided one before the undersigned Veterans Law Judge on August 24, 2016.  The transcript is of record. 


FINDINGS OF FACT

1. The Appellant did not appeal a December 1971 rating decision that denied service-connection for a left foot disability because the evidence did not show aggravation of a pre-existing left foot injury; thus, the decision became final. 

2. Evidence submitted since the December 1971 rating decision does not raise a reasonable possibility of substantiating the service-connection claim for a left foot disability. 

3. There is no evidence of an in-service injury or disease related to the Appellant's heart disability. 


CONCLUSIONS OF LAW

1. New and material evidence was not submitted to reopen the claim of entitlement to service-connection for a left foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for establishing entitlement to service-connection for a heart disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Regarding Left Foot Disability

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

A. Analysis

Appellant filed a service-connection claim for a left foot disability in November 1971, which was denied in December 1971 because the record showed the disability pre-existed service and there was insufficient evidence of aggravation.  

In May 2009, Appellant attempted to reopen the claim.  The pertinent evidence of record since the December 1971 denial includes recent medical records indicating treatment for the left foot condition; however, those records do not mention or address aggravation.  

In addition, the record since the December 1971 denial contains additional lay statements that Appellant's condition was aggravated by service, as well correspondence between Appellant and his legal representative during the time of his medical discharge from the Navy.  

Crucially, the prior denial was based on the medical evidence of record and Appellant has not provided any new and material medical evidence showing his left foot disability was aggravated by service (he is simply re-stating the claim).  Thus, the additional evidence does not raise a reasonable possibility of substantiating the service-connection claim.  Accordingly, sufficient evidence has not been presented to reopen the previously denied service-connection claim for a left foot disability.  

B. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, Appellant argues that, upon filing his claim to reopen, the VA provided him with inadequate medical examinations of his foot disability in October 2009.  In essence, Appellant relies on Barr v. Nicholson, 21 Vet. App. 303, 317 (2007), to challenge the adequacy of the October 2009 examination.  Appellant is correct that, when developing claims for entitlement to service-connection, once VA undertakes to furnish a medical examination, it must be adequate.  Id.  However, the United States Court of Appeals for Veterans Claims in Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) made clear that the same rule does not apply in cases where an appellant is attempting to reopen a claim based on new and material evidence.  In Woehlaert, the Court concluded that, once the Board makes a finding that new and material evidence has not been presented, VA's conditional duty to provide an examination is extinguished, and the adequacy of any such examinations becomes moot, as the Board is barred from considering any "issue going to the merits."  Id. at 463-64 (making clear that the adequacy of a medical examination is an issue involving the merits of the claim) (internal quotation marks omitted).  As in Woehlaert, the Board here made a de novo determination that new and material evidence has not been submitted to reopen Appellant's previously denied claim.  Therefore, Appellant may not challenge the adequacy of the October 2009 examination with respect to that previously denied claim.  

II. Service-connection for a Heart Disability

To establish service-connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the claim fails because there is no evidence of complaints or treatment for a heart related condition during service, and no evidence of a heart condition until decades later.  Furthermore, the relevant medical evidence of record does not show a link between Appellant's current heart disability and his service.  Lastly, the presumptive service-connection provisions for heart disabilities due to Agent Orange exposure are inapplicable because the evidence does not show that Appellant served in The Republic of Vietnam or other areas associated with Agent Orange exposure.  We have nothing that connects this problem to service more than 45 years ago.  For these reasons, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

New and material evidence has not been received to reopen a previously denied service-connection claim for a left foot disability; therefore, the claim is denied. 

Entitlement to service-connection for a heart disability is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


